Citation Nr: 0400525	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-20 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to 
September 1953 and from October 1961 to August 1962.  He also 
served in Air Force Reserves and retired in 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.

After a review of the evidence, the Board concludes that the 
claims for service connection for a hearing loss disability 
and tinnitus must be remanded.  This appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The RO denied service connection for a hearing loss 
disability by decision dated in September 1995.   

2.  The RO's September 1995 decision represents the last 
final disallowance of entitlement to service connection for a 
hearing loss disability on any basis.  

3.  Information and evidence received from the veteran 
subsequent to the RO's September 1995 decision contributes to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's hearing loss disability.


CONCLUSION OF LAW

The evidence received subsequent to the RO's September 1995 
decision denying service connection for a hearing loss 
disability is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant.  It must be so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2003).  In 1998, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) clarified the standard to be used for 
determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge the Federal Circuit held that additional 
evidence which contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability may be considered new and material, even where 
it will not eventually convince VA to alter its rating 
decision.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

The law was recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  These changes are prospective for 
claims filed on or after August 29, 2001, and are not 
applicable to the veteran's claim (filed in February 2001).

The veteran filed an initial claim for a hearing loss 
disability in June 1995.  In September 1995, the RO denied 
the claim on the basis that service medical records were 
completely silent for complaints, findings, diagnosis, or 
treatment for hearing loss.  The RO also noted that the 
service separation examination in April 1962 was within 
normal limits.  The RO related that right ear hearing loss 
was first shown in 1965 (three years after discharge), and 
left ear hearing loss was first shown in 1971 (nine years 
after discharge).  That decision was not appealed and became 
final one year later.

In February 2001, the veteran filed the current claim.  He 
maintains that he was exposed to acoustic trauma from 1951-
1953 during active duty.  He also contends that he exposed to 
acoustic trauma in the carpenter shop from 1955-1970 at 
Homestead AFB, and was an air cargo specialist from 1970-1984 
at Homestead.  

The first items for additional consideration are multiple 
outpatient treatment records, apparently including Reserves 
records, dated throughout the 1990s.  Those records show that 
the veteran was treated for a variety of medical conditions, 
including bilateral hearing loss in September 1993.  He 
reported a long history of hearing loss and noted new ringing 
in his ears.  He was diagnosed with high frequency hearing 
loss.  Hearing aids were ordered in November 1993.  Although 
this evidence is new, as it was not previously considered, it 
is not probative as it does not indicate a causal 
relationship between hearing loss and the veteran's active 
duty many years previously nor his Reserves duty.  

Next, he submitted duplicative service medical records, 
including an examination dated in June 1970.  However, this 
evidence was considered by the RO in its previous denial for 
service connection.  Significantly, the RO noted that it had 
considered service medical records and Reserve records from 
1965 to 1981.  Accordingly, the Board finds that this 
evidence is duplicative of evidence previously considered and 
is, therefore, not "new" as required under the applicable 
statutory and regulatory provision.

The Board has also considered the various written statements 
submitted by the veteran.  In a statements dated in December 
2002 and September 2003, the veteran asserted that he had 
been exposed to acoustic trauma while in the reserves.  He 
reported that he worked in the carpenter shop in the reserves 
from 1955 through 1970 and was exposed to loud saws and that 
he was exposed to aircraft noise while serving in Air Cargo 
from 1970 through 1982.

The 1995 decision of the RO does not reflect that 
consideration was given to the possibility that the veteran's 
hearing loss may have been due to noise exposure during 
inactive duty training or active duty for training in 
connection with the veteran's reserve service.  The veteran 
now clearly contents that his hearing loss is due to acoustic 
trauma as a result of his reserve service.  The statements of 
the veteran received in connection with his current claim 
contribute to a more complete picture of the circumstances 
surrounding the origin of his hearing loss disability.  
Pursuant to the Court's guidance in Hodge, supra, the Board 
finds that the veteran's statements regarding the nature of 
the acoustic trauma to which he was subjected in connection 
with his duties with the reserves constitutes new and 
material evidence.  Accordingly his claim for entitlement to 
service connection for a hearing loss disability is reopened.

Having found that the veteran's claim for service connection 
for a hearing loss disability has been reopened, the Board 
has reviewed the evidence and determined that further 
evidentiary development is necessary.  Accordingly, a Remand 
of this issue is required.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a hearing loss 
disability is reopened.  To this extent only, the benefit 
sought on appeal as to this issue is allowed.


REMAND

As noted above, the Board has found that further evidentiary 
development is necessary as to the claim for service 
connection for a hearing loss disability and that due process 
considerations mandate that the claim for service connection 
for tinnitus be remanded.

VA has enhanced duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  Recently, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that both the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The new duty to assist, inter alia, requires VA to "make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim" and to 
"provide a medical examination or obtain[] a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim."  38 U.S.C.A. § 5103A(a), (d); see 38 
C.F.R. § 3.159(c).  The Board finds that the VCAA requires VA 
to obtain a nexus opinion in this case.  

The veteran filed a claim for hearing loss in June 1995.  By 
rating decision dated in September 1995, his claim for a 
hearing loss disability was denied.  He neither filed a claim 
for tinnitus, nor was entitlement to service connection for 
tinnitus considered.  As such, the Board finds that the 
current claim for tinnitus, certified on appeal as a new and 
material claim, has been adjudicated on the incorrect legal 
grounds and will be remanded for further consideration on a 
direct service-connected basis.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In order to get this case on the proper legal and factual 
footing, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claims and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his hearing 
loss disability and tinnitus in the 
recent past.  After securing any 
necessary release, the RO should obtain 
records from all sources identified by 
the veteran which are not already of 
record.

3.  Thereafter, the veteran should be 
scheduled for an examination by an 
appropriate health care provider to 
determine the probable etiology and date 
of onset of his present hearing loss 
disability and tinnitus.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any necessary tests should 
be conducted.  The examiner should elicit 
a detailed history from the veteran of 
the noise to which he was exposed during 
service (including his reserve service) 
and as a civilian, and of the hearing 
problems he has experienced.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any current hearing loss disability 
and/or tinnitus is related to the 
veteran's in-service noise exposure.

4.  Thereafter, the RO should re-
adjudicate the issues on a de novo basis.  
If any benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



